DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          ANDRE KHALEEL,
                             Appellant,

                                    v.

                 STATE FARM MUTUAL AUTOMOBILE
              INSURANCE COMPANY, a foreign corporation,
                            Appellee.

                              No. 4D21-196

                         [February 11, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Mardi Levey-Cohen and Kim Theresa Mollica, Judges;
L.T.       Case      Nos.       062016CC021628AXXXCE             and
062017AP021618AXCCCE.

   Mariano R. Gonzalez of Law Offices of Gonzalez & Associates, P.A.,
Miramar, for appellant.

   Matthew J. Conigliaro of Carlton Fields, P.A., Tampa, and Johanna W.
Clark of Carlton Fields, Orlando, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.